Citation Nr: 1736928	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from January 1964 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded these claims in September 2014 and January 2017.

In May 2017, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has claimed that he suffered head, neck, and low back injuries during a motor vehicle accident (MVA) in October 1967 in Germany.  The AOJ obtained his service treatment records to attempt to verify his claimed in-service injuries.  However, the AOJ failed to obtain his service personnel records to determine if they support his claim.  As the personnel records may support his claimed service in Germany or the 10 days leave that he reported taking after the MVA, they must be obtained before the Board can adjudicate the claim.

Moreover, the Veteran was afforded a VA examination for his claimed disabilities most recently in November 2014.  The examiner concluded that his current headache, neck, and low back disabilities were not related to service because the MVA was not recorded in the service treatment records, the Veteran's September 1967 separation examination did not show any such injuries, and there was no treatment for the claimed disabilities until 32 years after service.  However, as noted above, the Veteran testified that the MVA occurred in October 1967, after his separation examination, and was not recorded in his service treatment records.  Moreover, the lack of documented treatment for an extended period after service is not fatal to the Veteran's claim.  The claims must be remanded for an opinion that addresses the Veteran and his brother's lay statements regarding post-service symptoms and opines whether the Veteran's current complaints could be related to service, notwithstanding the extended period without treatment after service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center, Records Management Center and any other appropriate agency to obtain the Veteran's personnel records.  

Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the AOJ cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran's claim file should be provided to an appropriate examiner other than the November 2014 examiner to determine the nature and etiology of his claimed head injury residuals and lumbar and cervical spine disabilities.  The examiner must review the entire claims file, including any newly associated personnel records.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches and/or other neurological symptoms, cervical spine disorders, and lumbar spine disorders had their initial onset during active service or is otherwise related to service.  The examiner must specifically address the Veteran's reports of headaches, neck pain, and back pain since service, and opine as to whether his claimed MVA could have resulted in his current disabilities.  

IN PROVIDING THIS OPINION, THE EXAMINER MUST CONSIDER THE VETERAN'S REPORTS OF HEADACHES, NECK PAIN, AND LOW BACK PAIN SINCE SERVICE, AS WELL AS HIS BROTHER'S STATEMENT REGARDING HIS BEHAVIORAL CHANGES AFTER SERVICE.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims for service connection for residuals of a head injury, a cervical spine disability, and lumbar spine disability must be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

